Citation Nr: 0213302	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $2,044.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran had active service from February 1951 to February 
1956.  The veteran died in December 1999, and the appellant 
is his widow.  

This appeal arises from a May 2001 decision of the Committee 
on Waivers and Compromises of the Roanoke, Virginia RO, which 
denied the appellant's request for waiver of recovery of an 
overpayment of death pension benefits in the amount of $2,044 
on the basis that recovery would not be against equity and 
good conscience. 


FINDINGS OF FACT

1.  By letter dated December 5, 2000, the appellant was 
notified that she had been awarded VA death pension benefits 
from February 1, 2000, on the basis that her countable annual 
income did not exceed the maximum annual limit, and was 
informed that the rate of pension depended on annual income.  
She was also advised that any changes in income must be 
promptly reported to VA.

2.  By letter received by the RO on December 18, 2000, the 
appellant submitted a statement and supporting documentation 
indicating that she had been receiving death benefits from 
Workers Compensation in the amount of $233 on a weekly basis 
since November 19, 2000. 

3.  By a letter dated in April 2001, the RO notified the 
appellant that her death pension benefits were retroactively 
terminated, effective December 1, 2000, on the basis that her 
countable income was actually more than what the RO was 
originally led to believe.  This retroactive adjustment 
created an overpayment of $2,044.

4.  In May 2001, a financial status report was received from 
the appellant wherein she reported a monthly net income of 
$932 and monthly expenses of $1,626.35.  Her assets are 
listed to total $12,470, to include $5,580 in bank accounts 
and a 1998 Plymouth Neon valued at $6,850.

5.  The RO determined that there is no indication of fraud, 
misrepresentation, or bad faith by the appellant.

7.  VA was primarily at fault in the creation of the 
overpayment in question.

8.  The appellant's sole source of income is from her Workers 
Compensation death pension; requiring repayment of the 
overpayment will most likely cause her undue financial 
hardship.


CONCLUSION OF LAW

The overpayment in the amount of $2,044 was not due to the 
appellant's fraud, misrepresentation or bad faith, and 
recovery of an overpayment of death pension benefits would be 
against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, during 
the pendency of this appeal, the President approved the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which made several amendments to the 
laws governing certain VA claims, to include redefining VA's 
duty-to-assist and notification obligations.  These changes 
have been codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  

However, these changes are not applicable to claims such as 
the one here at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
appellant the bases for denial of the claim, and afforded her 
and her representative opportunity to present information and 
evidence in support of the claim.  Significantly, there no 
indication that there is any existing evidence pertinent to 
the issue on appeal that has not been obtained.  

On those facts, and in view of the Board's favorable 
disposition of the claim, as explained in more detail below, 
the Board finds that the claim is ready to be considered on 
the merits.  

Factual Background

A certificate of death shows that the veteran died in 
December 1999.  In January 2000, the appellant submitted an 
application for death pension.  She indicated that her 
monthly income was $100 from dividends or interest.

By letter dated December 5, 2000, the appellant was awarded 
VA death pension benefits, effective February 1, 2000, on the 
basis that her countable annual income did not exceed the 
maximum annual limit.  She was informed that the rate of 
pension depended on annual income.  Enclosed with the 
December 1993 award letter was VA Form 21-8767, advising the 
appellant that any changes in income must be promptly 
reported to VA and that all income from all sources must be 
reported.

In a letter dated December 14, 2000 and received by the RO 
December 18, 2000, the appellant indicated that she had been 
awarded death benefits from Workers Compensation and asked 
"if this will effect [sic] my check."  She submitted a 
letter from her attorney and check stubs "showing the amount 
and effective date o[f her] income."  The letter from the 
appellant's attorney states that, although a formal order had 
not been received, the veteran's former employer had agreed 
to pay the appellant widow's benefits under the 
Longshoreman's Act, and had started to send the appellant 
checks on a weekly basis.  The letter further states that the 
appellant was entitled to these checks for the rest of her 
life, or until she remarried.  The check stubs note that the 
appellant was paid $233 on November 19, 2000, November 26, 
2000 and December 3, 2000.

By letter dated January 10, 2001, the appellant was requested 
to inform the RO "when [she] started receiving the [death 
benefits from Workers Compensation], how often [she] receives 
the money and will this be a continuing source of income."  
The RO stated that the appellant "may have been paid too 
much."  (Emphasis added.)  A handwritten notation on the 
copy of the letter in the claims file states that 
"[a]ttempts to contact [the appellant] by telephone have 
failed.  Letter sent."

By letter received by the RO on February 7, 2001, the 
appellant stated that her first Workers Compensation check 
was received on November 19, 2000.  She further indicated 
that these checks would be received weekly until she died or 
remarried.

By letter dated April 13, 2001, the appellant was notified 
that her death pension benefits were terminated effective 
December 1, 2000, on the basis that her countable income was 
actually more than what the RO was originally led to believe.  
This retroactive termination created an overpayment in the 
amount of $2,044.

In May 2001, the appellant requested a waiver of overpayment.  
She indicated that her expenses exceeded her income, and the 
little savings she had would be depleted in a few month.  In 
support of her request for a waiver, the appellant forwarded 
a financial status report (FSR).  The report shows total 
monthly income of $932.  The report also shows total monthly 
expenses of $1,626.35, including: $230 for rent or mortgage; 
$250 for food; $327.78 for utilities, heat, phone and cable; 
$25 for medication; $209.82 for automobile expenses, 
including insurance; $33.75 for home expenses, including 
insurance; $250 for personal items; and $300 for monthly 
payments on installment contracts and other debts.  She 
reported assets of $12,470, including: $5,580 in the bank; 
$40 on hand; and a 1998 Plymouth Neon valued at $6,850.  She 
reported credit card debt in the amount of $5,500.

In a May 2001 decision, the Committee denied the appellant's 
request for waiver of recovery of an overpayment of $2,044.  
The Committee found the appellant to be at fault as a result 
of having accepted and negotiated pension funds when she knew 
that she was not entitled to them.  The Committee further 
found that failure to recover the overpayment would result in 
unjust enrichment of the appellant.

Later that month, the appellant filed a notice of 
disagreement.  She stated, in part:

I had supplied you promptly with all 
required documentation on my income once 
a determination had been made on what I 
would be receiving.

There was no delay or fault on my part.

In her June 2001 substantive appeal, the appellant stated: 

On the Statement of the Case, you state 
that on 12/5/00 I was notified to 
promptly report any income changes and on 
1/10/01 you asked for the exact date I 
received the first check.  This was 
already provided to you on 12/14/00, per 
a VA Form 21-4138 and attached statements 
showing my first check was on 11/19/00.  
This is the exact same date that you 
state you were notified of on 2/7/01.  I 
contend that prompt notification was 
given on 12/14/00.

Analysis

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The RO concluded that the 
facts in this case do not show the presence of any of the 
preceding factors and the Board will accept that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination of whether or not waiver of recovery of 
death pension benefits is warranted on the basis of equity 
and good conscience.

The RO has denied the appellant's claim for waiver on the 
basis that recovery of the overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

With regard to these elements, the Board finds that VA was 
primarily at fault in the creation of the debt.  In this 
regard, the Board points out that almost immediately after 
being notified of her award of death pension benefits in 
December 2000, the appellant fulfilled her duty to report any 
changes in income by informing the RO that she began 
receiving other pension benefits in mid-November 2000.  
However, it was not until April 2001 that the RO took action 
to adjust (actually terminate) her award based on this 
information.  (Parenthetically, the Board notes that while 
the RO sought additional information from the appellant in 
January 2001, the information originally submitted by the 
appellant in December 2000 clearly informed the RO of the 
"amount"-$233 per week-and "effective date"-November 
19, 2000-of the additional pension award.  The RO could have 
taken action at that time.)

In the Board's opinion, the appellant was not completely 
without fault in the creation of the debt, as she was 
informed, in a December 2000 award letter, that her award was 
based on her reported income of $100.  Nevertheless, she 
accepted and apparently negotiated the initial check issued 
her and the monthly benefit checks subsequently received, 
when due diligence may have dictated that she first contact 
the RO, telephonically or otherwise, to make sure that she 
was still entitled to these benefits.  

That being said, the bottom line is that the RO was 
provided-as it had requested-information that the appellant 
had begun receiving income in November 2000, and failed to 
make the necessary adjustments in what the Board would 
consider a timely manner.  The appellant provided the 
additional information in a timely manner, thinking that this 
may have an effect on her continued receipt of VA pension.  
The Board finds that the appellant could have honestly 
believed that, due to the RO's inaction, she was entitled to 
the benefits that she received.  In sum, the Board finds that 
the majority of the fault in the creation of the debt in this 
case lies with VA.  In this regard, the Board would point out 
that it is the VA that is in the best position to prevent or 
minimize a potential overpayment through prompt award 
adjustment action, particularly where, as here, it was 
provided with clear and timely income information to act 
upon.

As to the element of "undue financial hardship," the Board 
points out that a finding of financial hardship is justified 
if the collection of the indebtedness would deprive the 
appellant of food, clothing, shelter, or other basic 
necessities.  The May 2001 FSR shows a monthly deficit of 
$694.35.  Even when the appellant's monthly payments on 
credit card debt are subtracted from her monthly expenses, 
there is still a monthly deficit of $394.35.  Based on the 
income and expense information of record, it is concluded 
that the record demonstrates that recovery of the debt would 
certainly cause the appellant some financial difficulty.  
While the Board notes that the appellant reported $5,580 in 
the bank in May 2001, it is noted that depleting the 
appellant's savings by recovering the overpayment would have 
an adverse effect on her economic well being at some time in 
the future.  Given the appellant's limited income 
(exclusively Workers Compensation death pension benefits), 
the Board is of the opinion that collection of the debt may 
cause undue financial hardship to the veteran. 

The evidence does not demonstrate that waiver of recovery of 
the indebtedness would not result in an unjust enrichment, or 
that the appellant changed positions to her detriment in 
reliance upon the VA death pension benefits, or that the 
recovery of the overpayment would defeat the purpose for 
which the benefits are intended.  However, the facts that the 
RO was substantially at fault in the creation of this debt 
and that the recovery of the overpayment will result in undue 
financial hardship to the appellant are significant factors 
for consideration.  As such, in the Board's judgment, the 
circumstances in this case indicate a need for reasonableness 
and moderation in the exercise of the Government's right to 
collect the debt charged to the appellant.  Accordingly, the 
Board concludes that recovery of the overpayment would be 
against equity and good conscience.  Waiver of recovery of 
the overpayment of death pension benefits in the amount of 
$2,044, is in order.  See 38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).  


ORDER

Waiver of recovery of the overpayment in the amount of $2,044 
is granted.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

